[Cite as State v. Groves, 2022-Ohio-442.]

                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                        SCIOTO COUNTY


STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      : CASE NO. 20CA3902

        v.                                       :

DANIEL A. GROVES, SR.,                           : DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                     :

_________________________________________________________________

                                            APPEARANCES:

Richard E. Wolfson, Portsmouth, Ohio for appellant.1

Shane A. Tieman, Scioto County Prosecuting Attorney, and Jay S.
Willis, Assistant Scioto County Prosecuting Attorney, Portsmouth,
Ohio, for appellee.

CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED:2-8-22
ABELE, J.

      {¶1}       This is an appeal from a Scioto County Common Pleas Court

judgment of conviction and sentence.                  A jury found Daniel Groves,

Sr., defendant below and appellant herein, guilty of: (1) murder,

(2) kidnapping, (3) child endangerment, (4) tampering with

evidence, (5) interference with custody, (6) gross abuse of a

corpse, and (7) four counts of second-degree felonious assault.

      {¶2}       Appellant raises the following assignments of error for


        1
             Different counsel represented appellant during the trial
SCIOTO, 20CA3902                                                        2

review:


             FIRST ASSIGNMENT OF ERROR:

             “APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF
             COUNSEL UNDER THE FIFTH, SIXTH, AND FOURTEENTH
             AMENDMENTS TO THE UNITED STATES CONSTITUTION
             AND ARTICLE I, SECTION 10 OF THE OHIO
             CONSTITUTION DEPRIVING HIM OF A FAIR TRIAL, THE
             OUTCOME OF WHICH WOULD HAVE BEEN DIFFERENT BUT
             FOR TRIAL COUNSEL’S CUMULATIVE DEFICIENCIES AND
             THE PREJUDICE CAUSED.”

             SECOND ASSIGNMENT OF ERROR:

             “THE TRIAL COURT COMMITTED PLAIN ERROR BY
             FAILING TO PROVIDE THE JURY THE CAUTIONARY
             INSTRUCTION AT R.C. 2923.03(D) THAT HAD IT BEEN
             GIVEN, WOULD HAVE RESULTED IN A DIFFERENT
             OUTCOME.”

    {¶3}     On June 14, 2019, a Scioto County Grand Jury returned an

indictment that charged appellant with multiple, serious felony

offenses.2


court proceedings.
     2
       The Scioto County Grand Jury returned an indictment that
charged appellant with the following eleven counts: Count 1 -
aggravated murder, in violation of R.C. 2903.01(C), an unspecified
felony; Count 2 - murder, in violation of R.C. 2903.02(B), an
unspecified felony; Count 3 - kidnapping, in violation of R.C.
2905.01(A)(5), a first-degree felony; Count 4 - endangering
children, in violation of R.C. 2919.22(A), a third-degree felony;
Count 5 - tampering with evidence, in violation of R.C.
2921.12(A)(1), a third-degree felony; Count 6 - interference with
custody, in violation of R.C. 2919.23(A)(1), a fourth-degree
felony; Count 7 - gross abuse of a corpse, in violation of R.C.
2927.01(B), a fifth-degree felony; Count 8 - felonious assault, in
violation of R.C. 2903.11(A)(1), a second-degree felony; Count 9 -
felonious assault, in violation of R.C. 2903.11(A)(1), a second-
degree felony; Count 10 - felonious assault, in violation of R.C.
SCIOTO, 20CA3902                                                      3



On June 17, 2019, appellant pleaded not guilty to the charges set

forth in the indictment.    Jessica Groves (appellant’s spouse, co-

defendant and victim Dylan Groves’ birth mother) initially pleaded

not guilty by reason of insanity, but after the trial court found

her competent, she pleaded not guilty on September 24, 2019.

   {¶4}   On January 6, 2020, a five-day joint jury trial began

with both co-defendants present.    Registered Nurse Darienne Liles

worked at Southern Ohio Medical Center (SOMC) on January 10, 2019

when appellant and Jessica Groves (hereinafter Groves) arrived at

the hospital at 5:25 a.m.   Liles testified that Groves appeared to

be “flat, disconnected and uncooperative,” refused to provide a

urine sample, and refused to answer questions about prenatal care.

Groves was completely dilated, but “not in pain, * * * very unusual

for somebody who we’ve not administered pain medicine to.”    Moments

before the baby’s birth, appellant stated that Groves “had used

heroin two days ago.”

   {¶5}   SOMC staff eventually obtained Groves’ urine sample that

tested positive for amphetamines.    Approximately 30 minutes after

Groves entered the hospital, she delivered Baby Dylan (Dylan).


2903.11(A)(1), a second-degree felony; and Count 11 - felonious
assault, in violation of R.C. 2903.11(A)(1), a second-degree
felony.
SCIOTO, 20CA3902                                                      4

Nurse Liles testified that appellant “seemed worried and almost

afraid.” “Whenever we were questioning her they were both just

making * * * eye contact with each other, not acting like they were

paying much attention to us.”    “The only thing [appellant] said was

that she [Groves] had used heroin that she was always too high to

go to her prenatal care visits.” * * * “[W]e thought he was almost

looking to [Groves] for permission to answer our questions.       I

could feel a couple of times he wanted to say things or answer and

he did not.”    Liles testified that neither Groves nor appellant

requested to see Dylan after his birth.

   {¶6}   Registered Nurse Tori Howell cares for newborns in the

SOMC nursery.   Howell testified that because Dylan, born

approximately one month early, had difficulty breathing, they

removed him to the nursery.   Howell also testified that (1) Dylan’s

preliminary screen showed “unconfirmed positive” for amphetamines,

and (2) the umbilical cord tested positive for amphetamines,

methamphetamines, fentanyl, opiates, and morphine.   Also, while

Dylan was in the nursery for several days, appellant visited once

and neither parent asked about Dylan’s condition.

   {¶7}   SOMC Obstetrician-Gynecologist Dr. Darren Adams was on

call when Groves and appellant arrived at the hospital.     The

hospital called Dr. Adams because Groves had no prenatal care and

was ready to deliver.   When Dr. Adams arrived, Groves, dilated at
SCIOTO, 20CA3902                                                       5

nine and one half centimeters, appeared distant and did not answer

questions.   Dr. Adams believed Groves might have been impaired

because, typically, a mother that far dilated with no pain

medication would be in extreme pain, but “she was just distant, an

- - an odd reaction.”   Dr. Adams delivered Dylan within minutes and

he weighed 5 pounds, 10 ounces, and was 19 inches long.     Later that

day, Dr. Adams returned to care for Groves’ postpartum hemorrhage.

   {¶8}   Assistant Nurse Manager Stacey Riffitt testified that

Jessica Groves kept Dylan for 15 minutes after his birth and

“didn’t hold him.   She didn’t ask how his condition was.   She just

said, ‘Put him there on the wall.’”    Also, Dylan was diagnosed

with neonatal abstinence syndrome, meaning that he had been exposed

to drugs in utero and was in withdrawal.   Dylan had tremors, could

not quiet himself, and needed to be comforted.    Riffitt explained

that an umbilical cord test shows “every substance the mother used

from 20 weeks gestation on.”   Riffitt also testified that Dylan

required oxygen treatment immediately after birth, but they weaned

him from the oxygen treatment within 90 minutes and otherwise he

appeared to be “very healthy” with no injuries.

   {¶9}   When Nurse Riffitt spoke with appellant in Groves’

hospital room, appellant told Riffitt that he had “just talked with

the physician and asked if meth could be found in heroin.”

Appellant also told Riffitt that Groves, a nurse, used heroin and,
SCIOTO, 20CA3902                                                     6

after she learned of her pregnancy, she continued to use heroin,

“enough to keep the withdrawal symptoms from happening to her.”

Riffitt later returned to the room and appellant’s eyes “looked a

little more glassy.   He would not make eye contact with me.   His

speech was slow.”   Riffitt believed appellant was under the

influence of something.   Riffitt further testified that, after

Dylan stayed at the hospital for five days to monitor drug

withdrawal symptoms, the hospital discharged Dylan to Scioto County

Children’s Services (SCCS).

   {¶10}   SOMC Social Worker Christine Procter Frantz testified

that Dylan’s initial discharge plan permitted him to go home with

appellant due to appellant’s negative drug screen, and because

appellant told SCCS he did not know about Groves’ drug use during

pregnancy.   Frantz also stated that, although SCCS considered the

unconfirmed positive not to be a true positive, the hospital

disagreed and sought to keep Dylan until they received the

umbilical cord test results “because with mom and baby both being

positive it should be an automatic removal.”

   {¶11}   SOMC Social Work Services Manager Mandy Burchett

testified that the hospital received the cord toxicology results on

January 15, 2019 and learned that Dylan would be discharged to

foster care.
SCIOTO, 20CA3902                                                      7

   {¶12}   On January 16, 2019, SCCS filed a complaint in the

juvenile court and alleged Dylan (age six days), and appellant’s

other child, Daniel, Jr. (age 14), to be abused, neglected and

dependent.   SCCS sought an ex parte order to place Dylan in SCCS

custody and Daniel, Jr. under an order of protective supervision.

   {¶13}   On January 16, 2019, the juvenile court awarded Dylan’s

custody to SCCS and on January 28, 2019, the court further ordered:

(1) the children remain in SCCS custody, (2) Groves complete a drug

abuse evaluation and follow all recommendations, and (3) Groves

report to juvenile court and complete an assessment to participate

in the Family Reunification Court.

   {¶14}   After foster parent and elementary school teacher Andrea

Bowling received a call to ask her to foster parent a drug-

dependent infant, she took physical custody of Dylan.   Bowling

observed Dylan’s tremors, sweats and his desire to be held at all

times.   Also, during visitation with Dylan’s parents at SCCS,

Bowling believed a “possibility that Groves may have been under the

influence of something.”   When Dylan reunited with his parents on

January 28, 2019, Bowling gave appellant diapers, supplies, and a

letter with Bowling’s contact information and statement that she

would be available if the parents needed anything.   After the

family visitation, Bowling also called SCCS about her concerns with

Groves’ demeanor.
SCIOTO, 20CA3902                                                       8

   {¶15}    Scioto County Help Me Grow Service Coordinator Stephanie

Jenkins administers an Early Intervention Program.    In this

program, staff will (1) conduct home visits to screen and monitor a

child’s progress, (2) assist parents to understand developmental

milestones, and (3) work directly with children, and (4) refer a

family to other programs, including WIC, Head Start, medical cards,

food stamps, therapies and transportation.    After Jenkins received

a January 25, 2019 referral, she made multiple attempts, from

January to March, to contact Dylan’s parents.    However, on March

11, 2019 Help Me Grow terminated the parents from the program

because of their lack of a response.

   {¶16}    SCCS Caseworker Patricia Craft, who served as Dylan’s

caseworker, testified that, after Dylan’s removal from Groves’

custody and the juvenile court’s emergency order that awarded

custody to SCCS, foster parent Andrea Bowling took physical custody

of Dylan.    A safety plan identified Groves’ substance abuse as a

threat, and required her to (1) sign a release form, (2) obtain a

drug and alcohol assessment, (3) submit to weekly contact and drug

treatment, (4) remain outside the home unless supervised, and (5)

submit to supervised visits.

   {¶17}    Caseworker Craft testified that she first met Dylan’s

parents on January 25, 2019 at a family team meeting.    Participants

at the meeting included Caseworker Johnson, Andrea Bowling, Groves
SCIOTO, 20CA3902                                                     9

and appellant.   At that time, Daniel, Jr. remained in appellant’s

custody.   Appellant also informed Craft that he had a six-month

leave from his employment at Rural King.   SCCS informed both

parents that they should complete drug and alcohol assessments,

participate in individual counseling, and comply with court orders.

Immediately after the team meeting, the parents had a one-hour

visit with Dylan.   Afterward, Bowling told Craft that she thought

Groves was “loopy” and “on drugs.”

   {¶18}   Caseworker Craft further explained that, because

appellant had no violent criminal history and no prior SCCS

involvement, SCCS policy provided that Dylan should be returned to

appellant if he could successfully pass another drug screen.

Interestingly, although appellant’s drug screen tested clean,

neither Craft nor anyone else directly observed appellant during

the drug screen process.

   {¶19}   SCCS returned Dylan to appellant on January 28, 2019.    At

the February 4, 2019 home visit, Caseworker Craft observed that

Dylan appeared to be quiet and exhibited no visible injuries.

Additionally, Jessica Groves was in treatment and SCCS required her

to attend treatment “until further notice” and to continue to

report to drug court.

   {¶20}   Between February 4 and 21, 2019, Caseworker Craft made

multiple phone attempts to contact appellant.   Craft and another
SCIOTO, 20CA3902                                                       10

caseworker visited appellant’s home, but found no one.     Craft then

visited Daniel, Jr.’s school and gave him a note to ask appellant

to call Craft.     Craft also left notes in appellant’s door and

mailbox and, on February 21, 2019, visited appellant’s residence.

During this attempted visit, Craft observed Daniel, Jr. exit his

school bus and enter the home.     Craft also noticed two dogs and a

chain with a “No Trespassing” sign, but did not see cars.     The next

day, Craft returned to appellant’s home, but did not see cars.

   {¶21}   On February 25, 2019, Caseworker Craft completed her

monthly home visit and observed that Dylan appeared to be clean,

appropriately dressed, and displayed no visible injuries.

According to appellant, Dylan had recently visited the doctor,

weighed 8 pounds, 9 ounces, and was 22 inches long.    Appellant also

told Craft that Jessica Groves stayed at the residence only during

the day, but Craft could not verify this information.

   {¶22}   At the time of the next monthly scheduled home visit on

March 18, 2019, appellant told Caseworker Craft that he was in

Canton visiting his ill father.    At the rescheduled March 21, 2019

visit, Craft found no one home.    After she returned to her office,

Craft received appellant’s voicemail that said he was in Canton

with his father.

   {¶23}   At the March 27, 2019 juvenile court hearing, Groves

appeared at the hearing, but appellant did not.    The juvenile court
SCIOTO, 20CA3902                                                     11

adjudicated the children to be abused, neglected and dependent,

pointed out that Groves did not complete her drug treatment

program, and concluded that Dylan’s best interests required him to

remain in SCCS custody pending disposition.

   {¶24}   At the March 28, 2019 home visit, Caseworker Craft

interacted with appellant, Groves and Dylan.   Although Craft did

not inquire why appellant did not attend the March 27, 2019

adjudication, she did observe Groves feed Dylan.   Also, Craft did

not observe any injuries to Dylan.   When both parents told Craft

they had kept all appointments and asked Craft whether Groves could

return home,   Craft said she would ask her supervisor.   Craft also

reminded them about the April 3, 2019 court hearing and her next

monthly home visit on April 9, 2019.

   {¶25}   On April 3, 2019, appellant texted Caseworker Craft and

said that, although he and Groves had been ill, they drove to

Canton to visit appellant’s father when their car broke down and

they became stranded.   On April 17, 2019, Craft unsuccessfully

attempted to inform appellant that the guardian ad litem wanted to

visit their home and Craft’s next home visit would be April 24,

2019.   At this point, because appellant had texted Craft from four

different numbers, she and the guardian ad litem attempted to

contact appellant using all four numbers.   Further, Craft learned

that, since February 8, 2019, Groves had not complied with her
SCIOTO, 20CA3902                                                      12

individual therapy visits and she last attended a group session on

March 26, 2019.

   {¶26}   At the April 18, 2019 juvenile court hearing, appellant’s

attorney, Groves’ attorney, Caseworker Craft, and the SCCS attorney

all attended, but appellant and Groves did not.     At the conclusion

of the hearing, the juvenile court ordered Dylan to remain with

SCCS.

   {¶27}   On April 19, 2019, Caseworker Craft again visited

appellant’s home, knocked on the door for several minutes, then

left cards in the door and mailbox to ask appellant to call.     Craft

also contacted Rural King because she thought appellant could be at

work, but Rural King informed her that appellant quit his job in

2018.   That same day, appellant texted Craft and said he was still

“up north” and a friend watches his home when he is away.

Appellant also told Craft that Dylan is “doing great.     Growing like

a weed.    LOL.”   Because of car trouble, appellant said his uncle

could bring him home Monday or Tuesday and he would contact Craft.

   {¶28}   Caseworker Craft continued to attempt to contact Dylan’s

parents on April 19, 22, 23, and 24, 2019.     Craft also visited

school to talk with Daniel, Jr., who appeared to be nervous, but

told her that Dylan was fine.     When Craft asked if Groves stayed at

their home, first Daniel, Jr. said, “yes,” then he said

“occasionally.”    When asked about his ill grandfather in Canton,
SCIOTO, 20CA3902                                                      13

Daniel, Jr. replied “Who was that?”

   {¶29}   On April 24, 2019, SCCS took custody of Daniel, Jr. and

placed him with an aunt and uncle.    Shortly thereafter, Caseworker

Craft received appellant’s text that asked why Daniel, Jr. did not

come home from school.    Craft then visited appellant’s home, and

because of the parked cars, assumed everyone to be home, but

received no answer.    Craft then texted appellant and told him to

bring Dylan, along with the children’s personal items, to the

agency the next day.    Appellant said he would do so, but did not.

On April 25, 2019, the juvenile court continued protective

supervision of Daniel, Jr., and continued Dylan’s temporary custody

with SCCS.

   {¶30}   On April 30, 2019, Caseworker Craft filed a missing

person report with the Scioto County Sheriff’s Department.    Craft

continued to communicate with appellant and, on May 3, 2019,

visited the residence, along with another caseworker and a deputy

sheriff.   On May 7, 2019, Craft returned to the residence and

observed all vehicles present.    On May 15, 2019, SCCS visited the

residence and noted one missing vehicle.    On May 23, 31, and June

7, 2019, SCCS attempted additional home visits, but to no avail.

Craft testified that other agencies, including the juvenile court

and Care Source, searched for appellant.
SCIOTO, 20CA3902                                                     14

   {¶31}    On June 10, 2019, Caseworker Craft learned that law

enforcement had arrested both appellant and Groves and “Jessica and

Daniel was [sic.] telling them that I came several months ago and

took the child.”    Craft, however, testified that she last observed

Dylan on March 28, 2019.    Craft also conceded on cross-examination

that SCCS did not issue an Amber Alert because a supervisor

believed that, if an Amber Alert goes out, it “would give a bad

reputation for the agency because we lost a child.”

   {¶32}    Pediatrician Dr. Mohammad Ali first observed Dylan at the

hospital soon after his birth, then a few times at his office.     Dr.

Ali testified that Dylan stayed at the hospital longer than normal

due to drug withdrawal symptoms.    On January 16, 2019, Dr. Ali

observed Dylan in his office for a well-newborn check and Dylan’s

foster parent stated that he sneezed, perspired excessively, had

tremors, but otherwise appeared to be well.    Dr. Ali learned about

the abnormal newborn 17-hydroxy progesterone screening, that

indicated elevated risk for congenital adrenal hyperplasia, but

Dylan’s care transferred to a different pediatric practice and

miscommunication occurred about whether the screening had been

repeated.    Dr. Ali also testified that, although he did not know

whether the screening had been repeated, this abnormality would not

cause bone fractures, bruising or swelling of the head.
SCIOTO, 20CA3902                                                    15

   {¶33}   Christ Care Pediatrics Pediatrician Dr. Gregory Hudson

testified he first observed Dylan on February 7, 2019.    Dr. Hudson

discussed the abnormal 17-hydroxy progesterone screening and

ordered additional lab work to recheck the abnormal panel.    As

instructed, Groves and appellant returned to Dr. Hudson’s office on

February 21, 2019 when Dr. Hudson learned that Groves had completed

all but one lab test.    Because Dr. Hudson was not the attending

pediatrician at Dylan’s birth, and he did not know that the

hospital had completed a 17-hydroxy progesterone test, Dr. Hudson

ordered another test.    Although Dylan exhibited no injuries at his

February 21, 2019 office visit, he did weigh on the low end of

normal.    Consequently, Dr. Hudson scheduled a March 7, 2019 return

visit.    Groves, however, did not return with Dylan.

   {¶34}   Dr. Hudson further explained that, due to the testing

mix-up, his office sent two letters to Groves to indicate the

importance of another test and threatened that, if they did not

repeat the screening, “they will involve Children’s Protective

Services.”   In addition to the letters, his office called appellant

and Groves, but received no response.    Dr. Hudson further testified

that in his 30 years of experience, he had never observed a two to

three month old baby fracture his own skull, ribs, arms or legs.
SCIOTO, 20CA3902                                                       16

   {¶35}   Mahajan Therapeutics Therapist Jessica Byrd testified

that SCCS referred Jessica Groves to their facility for assessment

and treatment.     Groves completed her drug and mental health

assessments on January 18, 2019, attended an individual therapy

session on February 8, 2019, and submitted to several supervised

drug screens.    However, after February 8, 2019, Groves became “very

inconsistent and eventually then just totally stopped coming.”

Byrd also contacted SCCS on February 14, 15, 22, 27, March 1, and

April 2, 2019 about Groves’ noncompliance.    Apparently, Groves

attended one group counseling session on March 26, 2019, but was “a

little bit different. * * * she was very defensive.     It seemed like

she was edgy, a little angry, just upset that Children’s Services

like wasn’t letting her husband just be with the baby.”      Byrd also

suspected Groves was under the influence of drugs or alcohol at her

March 26, 2019 session.

   {¶36}   Scioto County Juvenile Court Intake Officer and

Investigator Greg Dunham testified that, after SCCS removed Dylan,

the juvenile court ordered Jessica Groves to report to Dunham twice

per month.   Dunham met with Groves on January 24, 2019, reviewed

her requirements and completed a drug court assessment.      Groves,

however, missed three report dates and did not appear until March

28, 2019 when she told Dunham that she missed appointments because
SCIOTO, 20CA3902                                                      17

she had no transportation.    Dunham also visited the Groves

residence on May 31, June 3, June 4, June 5, and June 10, 2019, but

could not locate Groves.

   {¶37}    Scioto County Sheriff’s Captain John Murphy visited the

Groves home on May 20, 2019 and attempted to locate Dylan, but the

driveway had been “cabled off” with motion detectors.    Murphy did

hear dogs inside the mobile home, but did not see anyone.      When

Murphy began to leave, he spoke with a neighbor who told him “they

[the Groves] leave early morning hours and they come back late at

night.   They’re usually on a four-wheeler riding up and down the

roadway.”    During this conversation, Murphy observed Groves and

appellant riding atop a four-wheeler.    Murphy did attempt to stop

them, but appellant “took off through a field and I gave chase

through the grassy field, and they hit the woods and we could not

pursue any further.”

   {¶38}    Scioto County Sheriff’s Detective Adam Giles testified he

secured a search warrant on June 10, 2019 and visited the Groves

home, along with other officers.    After officers surrounded the

home, they knocked on the door and asked the occupants to exit.

Approximately 15 to 20 minutes later, Groves exited, screamed,

cursed and informed officers that SCCS had already taken Dylan.

Groves, however, would not answer whether appellant remained inside
SCIOTO, 20CA3902                                                      18

the home.    When appellant did not exit, officers sent a robot into

the home.    Eventually, officers apprehended appellant and he told

them he had “been asleep the whole time.”    When Giles asked about

Dylan, appellant said that SCCS had already taken him.

   {¶39}    Otway Volunteer Fire Department firefighters Steven

Gambill and Dan Shirey testified that the department used a truck

and chain saws to access a logging road to search a well, but the

water level prevented a search.    Instead, they dropped a hook into

the well and retrieved two milk crates connected with a heavy

padlocked chain.    Montgomery County Coroner’s Office Forensic

Pathologist Dr. Susan Brown received Dylan’s body in two milk

crates, connected with a chain and “three padlocks * * * 12 zip

ties, and * * * eight metal wires * * * [and] 18 large rocks.”

Dylan had been “wrapped in multiple layers of plastic and around

all of this plastic is this iron anchor type device.”    Dr. Brown

testified that Dylan’s body exhibited: (1) skull fractures (that

did not occur simultaneously), (2) bruises on right side of chest

and left leg, (3) laceration on left arm, (4) fractures of the left

humerus or the upper arm bone * * * and * * * fracture of the left

radius and ulna, the bones of the left forearm, (5) fractures of

left tibia, and (6) on sixth rib an “old healing fracture, and the

same thing on rib seven next to it, a large nodular area, which is
SCIOTO, 20CA3902                                                      19

a healing old fracture, left rib six and seven.”    The examination

further revealed that the rib fractures did not occur at the same

time as the other fractures.    Dr. Brown testified that Dylan’s

“cause of death is homicidal violence of undetermined etiology.”

She explained Dylan had been a victim of blunt force trauma, but

the “specific cause of death can’t be determined because a typical

exam could not be performed because his body was decomposing from

being concealed in - - in water for months.”    Dr. Brown also

believed the fractures showed at least three different traumas.       At

June 13, 2019 autopsy, Dylan weighed four pounds and eight ounces,

when he had weighed 7 pounds and 15 ounces on February 21, 2019.

Furthermore, toxicology reports detected methamphetamine and

amphetamine in Dylan’s liver.

   {¶40}   Scioto County Sheriff’s Detective Jodi Conkel interviewed

Groves after her arrest and described her as “very standoffish,

cold, didn’t really want to talk to me, kind of annoyed.”    Groves

told Conkel that SCCS had taken Dylan and Daniel, Jr., and that she

did not use illegal drugs.   Later that day, Conkel interviewed

appellant who also maintained that SCCS had taken Dylan.    Conkel

stated that appellant appeared to be “dope sick,” which he did

admit to Conkel.   Appellant later told Conkel that he found Dylan

in his crib deceased.
SCIOTO, 20CA3902                                                     20

   {¶41}   On June 12, 2019, Detective Conkel interviewed Jessica

Groves and appellant.   During this conversation, appellant admitted

that he knew that SCCS did not take Dylan.    The Sheriff’s Office

also accommodated appellant’s request to talk to Groves, and a

video recording of their jail conversation revealed additional

information:

    DEFENDANT D. GROVES: When they took me out there
    yesterday - - wanted me to take them where he was at, and
    I took them - - some bullshit place because - - don’t
    tell them where he is because if they find his body - -

    DEFENDANT J. GROVES: (Inaudible).

    DEFENDANT D. GROVES: If they find his body and if they
    find out where he had a broken arm and shit, we’re
    fucked. It don’t matter.

    DEFENDANT J. GROVES: They don’t know where he’s at.       I
    don’t know where he’s at.

    At some point, appellant agreed to take authorities to Dylan’s

body.   Detective Conkel also testified about a calendar found in

the mobile home with a notation “Worse [sic.] day ever” on April

24, 2019, the date SCCS removed Daniel, Jr.

   {¶42}   Daniel, Jr., the co-defendants’ 15-year old son,

testified he first found out about his mother’s pregnancy

“somewhere around in November” 2018.    Before Daniel, Jr.’s April

24, 2019 removal from the home, Daniel, Jr. observed bruising and

swelling on Dylan’s head and, when he asked his parents what
SCIOTO, 20CA3902                                                       21

happened, appellant told him “about him getting a - - like a dream

catcher stuck within his arm and him swinging a small tiny stone up

to his head.    I’m not sure if that caused the injury - - the

swelling of his head.    I don’t believe it was.”   Daniel, Jr. also

testified that every couple of months, he provided his urine to

appellant, both before and after Dylan’s birth, and appellant then

put the urine in a capped lid bottle.

   {¶43}   At the close of the state’s case-in-chief, the trial

court conducted a lengthy and thorough discussion with the co-

defendants.    The court informed them about their right to testify

or not to testify, and the consequences of either choice, including

cross-examination about prior criminal offenses.    After both co-

defendants informed the court that they wished to testify, Groves

testified as follows:

    Q [Jessica’s Counsel Mr. Stratton]: Jessica, did you, and
    you only, cause the death of your son, Dylan Groves?

    A: Yes.

    Q: Did Daniel Groves participate in the killing of Dylan?

    A: No.

    Q: Was Daniel Groves aware of any of the injuries that
    you caused Dylan that may have led to his death?

    A: No.

    Q: Did you hide all the injuries that you caused Dylan
    from your husband?
SCIOTO, 20CA3902                                                      22


    A: Yes.

    * * *

    Q: Jessica Groves, the injuries that Dylan sustained
    happened on what date?

    A: On March 27th.

    Q: Dylan died on what date?

    A: March 28th.

    * * *

    Q: Where did you take Dylan after he died?

    A: He was at our house for a couple days.

    Q: And then where did you take him?

    A: To the well.

    Q: Did you murder Dylan Groves?

    A: Not intentionally.

   {¶44}   On cross-examination, the state asked Jessica Groves how

she caused Dylan’s death, to which she replied, “[i]t was an

accident.”    When asked about the rib fractures, Groves replied “by

dropping him.”    When asked about the skull fractures, she said “I

don’t remember. * * * It had to be from dropping him.”     When asked

about the upper arm fracture, she replied “Nothing that I ever did

was intentional. * * * I have to live with this for the rest of my

life. * * *    You have devoured my family.”   When pressed for
SCIOTO, 20CA3902                                                     23

details about how she caused Dylan’s death, she told the

prosecutor, “I’ve admitted to my guilt. * * * And I have to live

without - - my children. * * *   I’m done talking to you.”   At that

point, the trial court admonished Groves that she must submit to

cross-examination, or her testimony would be stricken.    She then

responded to most questions “I don’t remember.”   Eventually, Groves

did state that she did not have a clear mind “because of drugs,”

and that appellant, her co-defendant, participated only in the

preparation and concealment of Dylan’s body.

   {¶45}   After appellant testified about his prior shoplifting

conviction, he addressed facts in the case at bar and stated that

Jessica Groves first told him about her pregnancy in October or

November 2019.   About five minutes into their trip to the hospital

for Dylan’s birth, Groves also told appellant that “she had been

using drugs and that she had not went to her [prenatal]

appointments.”   According to appellant, he hesitated to answer

medical questions at the hospital because he had not processed what

he had just learned, and that Groves could be “intimidating.”

Appellant did say he visited Dylan once in the nursery and inquired

about his health.   Appellant also claimed he was not impaired at

the hospital, but he may have given that appearance because he had

“been up for over 30 some hours straight.”   Additionally, appellant
SCIOTO, 20CA3902                                                    24

testified that he provided his own urine sample at the hospital,

but admitted that, on other occasions, he asked Daniel, Jr. for his

urine, but always for a friend to use for drug tests.   Appellant

explained the reason he did not give his own urine to his friend is

because he “smoked some marijuana and occasionally would hit - -

smoke, you know a little.”   Thus, appellant claimed he did not use

his son’s urine sample to fake his own drug test.

   {¶46}   Appellant also testified that he recalled seeing bruises

on Dylan’s head, but did not see swelling.   Appellant believed that

Dylan’s head bruise resulted from an accident with a dream catcher,

and that the bruise appeared to be on Dylan’s forehead, not all

around his head.   Appellant also testified he did not cause Dylan’s

death and was not present when Dylan died.   Instead, appellant said

he found Dylan deceased in his crib.   Appellant also said that,

after Groves told him SCCS would blame him for Dylan’s death

because he had custody, he became scared and lied to law

enforcement.   Appellant did admit, however, that he told Detective

Conkel that he had “seen [sic] her [Groves] hit him probably four

times, probably,” * * * “because he wouldn’t stop crying and

because she was so * * * agitated and aggravated and if I brought

her coke [cocaine] she wouldn’t be that way.”   Appellant also

admitted he told Conkel, “[o]ne time I saw her, she had a hold of
SCIOTO, 20CA3902                                                      25

him like below his arms. * * *    Like by his ribs or something and

she just kind of went ahh.”    Appellant again said he did not tell

the truth because he feared “he would get the blame for it

completely.”

   {¶47}    After hearing the evidence, the jury found appellant not

guilty of aggravated murder, but guilty of: (1) murder, in

violation of R.C. 2903.02(B), an unclassified felony, (2)

kidnapping, in violation of R.C. 2905.01(A)(5), a first-degree

felony, (3) child endangerment, in violation of R.C. 2919.22(A), a

third-degree felony with a serious physical harm specification, (4)

tampering with evidence, in violation of R.C. 2921.12(A)(1), a

third-degree felony, (5) interference with custody, in violation of

R.C. 2919.23(A)(1), a fourth-degree felony with a physical harm

specification, (6) gross abuse of a corpse, in violation of R.C.

2927.01(B), a fifth-degree felony, and (7) four counts of felonious

assault, in violation of R.C. 2903.11(A)(2), second-degree

felonies.

   {¶48}    At that point, the trial court: (1) merged Count 2 murder

and Count 11 felonious assault, (2) merged Count 3 kidnapping and

Count 6 interference with custody, and (3) merged Count 8 felonious

assault and Count 10 felonious assault.
SCIOTO, 20CA3902                                                      26

    {¶49}    For sentencing, the trial court imposed the following

prison sentences: (1) 15 years to life for Count 2 murder, (2) 10

years for Count 3 kidnapping, (3) 36 months for Count 4 endangering

children, (4) 36 months for Count 5 tampering with evidence, (5) 12

months for Count 7 gross abuse of a corpse, (6) eight years for

Count 8 felonious assault, and (7) eight years for Count 9

felonious assault.     The court also ordered (1) the tampering and

abuse of a corpse sentences to be served concurrently with each

other, (2) the sentences in Counts 2, 3, 4, 6, 8, 9, 10, and 11 to

be served consecutively, and (3) a mandatory five-year post-release

control term.

    {¶50}    Consequently, the trial court sentenced appellant to

serve an aggregate prison term of 47 years to life.     This appeal

followed.3


     3
        Co-defendant Jessica Groves’ appellate case number is
20CA3904. The jury found her guilty of: (1) aggravated murder in
violation of R.C. 2903.01(C), an unclassified felony, (2) murder in
violation of R.C. 2903.02(B), an unclassified felony, (3)
kidnapping in violation of R.C. 2905.01(A)(5), a first-degree
felony, (4) child endangerment in violation of R.C. 2919.22(A), a
third-degree felony with a serious physical harm specification, (5)
tampering with evidence in violation of R.C. 2921.12(A)(1), a
third-degree felony, (6) interference with custody in violation of
R.C. 2919.23(A)(1), a fourth-degree felony with a physical harm
specification, (7) gross abuse of a corpse in violation of R.C.
2927.01(B), a fifth-degree felony, and (8) four counts of felonious
assault in violation of R.C. 2903.11(A)(1), second-degree felonies.
SCIOTO, 20CA3902                                                     27

                                 I.

   {¶51}   In his first assignment of error, appellant asserts that

his trial counsel provided ineffective assistance of counsel under

the Fifth, Sixth, and Fourteenth Amendments to the United States

Constitution and Article I, Section 10 of the Ohio Constitution.

   {¶52}   In particular, appellant claims that, in light of trial

counsel’s knowledge about the state’s intention to prove

complicity, his counsel should not have relied on co-defendant

Jessica Groves and her counsel to provide testimony in their joint

trial to establish that she alone caused Dylan’s death.    Appellant

contends these actions fell below an objective standard of

reasonable representation, violated essential duties, prejudiced



     With respect to Jessica Groves, the trial court: (1) merged
Count 1 aggravated murder, Count 2 murder and Count 11 felonious
assault, (2) merged Count 3 kidnapping and Count 6 interference
with custody, and (3) merged Count 8 felonious assault and Count 10
felonious assault.
     The trial court then imposed the following prison sentences
for Jessica Groves: (1) life without parole for Count 1 aggravated
murder, (2) ten years for Count 3 kidnapping, (3) 36 months for
Count 4 endangering children, (4) 36 months for Count 5 tampering
with evidence, (5) 12 months for Count 7 gross abuse of a corpse,
(6) eight years for Count 8 felonious assault, and (7) eight years
for Count 9 felonious assault. The court further ordered Counts 5
and 7 to be served concurrently, Count 1, 2, 3, 4, 6, 8, 9, 10, and
11 to be served consecutively, and a mandatory five-year post-
release control term.
     Consequently, the trial court sentenced Jessica Groves,
appellant’s co-defendant, to serve an aggregate prison term of life
without parole, plus an additional 32 years.
SCIOTO, 20CA3902                                                    28

appellant and resulted in a reasonable probability that the trial’s

outcome would have been different had counsel pursued an

independent defense.     Furthermore, appellant argues that trial

counsel’s cumulative failures, including the failure to file a

written motion for a change of venue along with supporting

evidence, the failure to request a separate trial, the failure to

file a written motion for a separate sentencing hearing along with

facts in mitigation, and the failure to attend his co-defendant’s

competency hearing and obtain a copy of the evaluation report, all

caused him prejudice and denied him a fair trial.



           A.   Reliance on Co-defendant’s Counsel and on the
                   Co-defendant to Testify in Joint Trial




   {¶53}   Appellant asserts that his trial counsel, knowing that

the state intended to prove appellant’s complicity, improperly

relied on the strategy of a co-defendant and her counsel to testify

in their joint trial that she alone caused Dylan’s death.

Appellant contends that these actions, or inactions, fell below an

objective standard of reasonable representation, violated essential

duties to the appellant, prejudiced him, and resulted in a

reasonable probability that the outcome of his trial would have
SCIOTO, 20CA3902                                                      29

been different had counsel pursued an independent defense.

   {¶54}   The Sixth Amendment to the United States Constitution,

and Article I, Section 10 of the Ohio Constitution, provide that

defendants in all criminal proceedings shall have the assistance of

counsel for their defense.   The United States Supreme Court has

generally interpreted this provision to mean that a criminal

defendant is entitled to the “reasonably effective assistance” of

counsel.   Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984).

   {¶55}   To establish an ineffective assistance of counsel claim,

a defendant must show (1) counsel's deficient performance, and (2)

the deficient performance prejudiced the defense and deprived the

defendant of a fair trial.   Id. at 687.   To establish a deficient

performance, a defendant must prove that counsel's performance fell

below an objective level of reasonable representation.   State v.

Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 95.

Additionally, courts need not analyze both Strickland test prongs

if a claim can be resolved under one prong.   See State v. Madrigal,

87 Ohio St.3d 378, 389, 721 N.E.2d 52 (2000); State v. Clark, 4th

Dist. Pike No. 02CA684, 2003-Ohio-1707, ¶ 17; State v. Blair, 4th

Dist. Athens No. 18CA24, 2019-Ohio-2768, ¶ 58; State v. Bowling,

4th Dist. Jackson No. 19CA2, 2020-Ohio-813, ¶ 12-13.
SCIOTO, 20CA3902                                                      30

   {¶56}    When a court examines whether counsel's representation

amounts to deficient performance, “a court must indulge a strong

presumption that counsel's conduct falls within the wide range of

reasonable professional assistance.”    Strickland at 689, 466 U.S.

668, 104 S.Ct. 2052.    Moreover, because a properly licensed

attorney is presumed to execute all duties ethically and

competently, State v. Taylor, 4th Dist. Washington No. 07CA11,

2008-Ohio-482, ¶ 10, to establish ineffectiveness a defendant must

demonstrate that counsel's errors were “so serious” that counsel

failed to function “as the ‘counsel’ guaranteed * * * by the Sixth

Amendment.”   Strickland at 687, 466 U.S. 668, 104 S.Ct. 2052.

    {¶57}   In the case sub judice, appellant asserts that trial

counsel performed ineffectively in light of counsel’s underlying

trial strategy.    Appellee, however, claims that both appellant and

his co-defendant explicitly agreed to this particular strategy, and

so informed the trial court on multiple occasions.

    {¶58}   Generally, a defendant has no right to determine

counsel’s trial tactics and strategy.    State v. Cowans, 87 Ohio

St.3d 68, 72, 717 N.E.2d 298 (1999); State v. Conway, 108 Ohio

St.3d 214, 2006-Ohio-791, 842 N.E.2d 996, ¶ 150.    Rather, decisions

about viable defenses are the exclusive domain of defense counsel,

after consultation with the defendant.   Id.; State v. Crank, 5th
SCIOTO, 20CA3902                                                      31

Dist. Stark No. 2016CA00042, 2016-Ohio-7203, ¶ 18.    “When there is

no demonstration counsel failed to research the facts or the law or

counsel was ignorant of a crucial defense, a reviewing court defers

to counsel’s judgment in the matter.”   Crank at ¶ 18, citing State

v. Clayton, 62 Ohio St.2d 45, 49, 402 N.E.2d 1189 (1980).

    {¶59}   At trial, witness presentation, questioning and cross-

examination falls within the ambit of trial strategy.    Debatable

trial tactics do not generally establish an ineffective assistance

of counsel claim.   State v. Hoffner, 102 Ohio St.3d 358, 2004-Ohio-

3430, 811 N.E.2d 48, ¶ 45.    Further, “[e]ven if the wisdom of an

approach is questionable, ‘debatable trial tactics’ do not

constitute ineffective assistance of counsel.   State v. Phillips,

74 Ohio St.3d 72, 85, 656 N.E.2d 643 (1995).

    {¶60}   Appellant cites State v. Burgins, 44 Ohio App.3d 158, 542

N.E.2d 707 (4th Dist.1988) to support his argument that his trial

counsel’s actions in the case at bar should not be viewed as

appropriate trial strategy.    Convicted of theft, Burgins argued he

did not receive effective assistance of counsel when during closing

argument, counsel stated that he himself did not believe Burgins,

and that he fully expected the jury to find Burgins guilty.    This

court held that, when a defendant’s counsel in a criminal case

tells the jury that counsel does not believe counsel’s own client,
SCIOTO, 20CA3902                                                       32

and counsel also expects the jury to return a guilty verdict, the

defendant has been denied the effective assistance of counsel.

Although defense tactics, and even ineffective tactics, are usually

not considered grounds for reversal, when such a deviation from the

norm occurs that ordinary trial counsel would scoff at hearing of

it, a reviewing court may reverse a guilty verdict and order a new

trial.

     {¶61}   Appellee, however, points to State v. May, 1st Dist.

Hamilton No. C-070290, 2008-Ohio-1731.     In May, the defendant had

been charged with both aggravated robbery and robbery, but after

counsel stipulated to May’s guilt on the robbery charge, the jury

found May guilty of robbery, but not guilty of aggravated robbery.

On appeal, although May argued he received ineffective assistance,

the First District held that unlike Burgins, nothing in the record

suggested that May had planned to maintain his innocence.    May at ¶

9.   Moreover, even if May’s attorney’s stipulations arguably

constituted error, because overwhelming evidence of guilt existed,

the trial’s outcome would not have changed even absent the

stipulation.     Thus, the court concluded that no prejudice occurred.

Id. at ¶ 10.

     {¶62}   Appellee also points to State v. McGlone, 4th Dist.

Scioto No. 90CA1910, 1992 WL 50021 (Mar.11, 1992), when counsel
SCIOTO, 20CA3902                                                     33

admitted guilt on a minor offense to make more credible his

proclamations of innocence on a more serious offenses.    Appellee

contends that the case sub judice is more similar to May and

McGlone than Burgins because, although appellant’s co-defendant’s

counsel’s opening statement admitted the co-defendant’s guilt on

the charges of aggravated murder, murder, and felonious assault,

counsel did leave the remaining counts in question “with the

primary goal of attempting to exonerate Daniel Groves from the

Aggravated Murder, Murder, and Felonious Assault counts.”     Appellee

thus contends that appellant’s strategy actually proved to be

successful because the jury did, in fact, find appellant not guilty

of aggravated murder.    Additionally, as in May, nothing in the

record appears to suggest that appellant planned to maintain his

innocence.    In fact, a review of the trial court proceeding

actually suggests the opposite - that appellant openly planned to

concede guilt for his participation in the concealment of Dylan’s

body.

    {¶63}   In the case at bar, appellant’s co-defendant’s counsel

gave opening statement as follows:

     * * *

     My client, Jessica Groves, was, and still is, a drug
     addict. There is no doubt about that fact. She and she
     alone, caused the injuries to Dylan Groves, which lead to
SCIOTO, 20CA3902                                                34

    his death. She murdered Dylan Groves. She will testify
    that she murdered Dylan Groves. She will testify to the
    injuries that she caused to Dylan Groves. The two inch
    fracture on the skull, the one inch fracture on the
    skull, the half inch laceration on the left arm, fracture
    of the left humerus, fracture of the left radius and
    ulna, red contusion on the right side of the chest,
    healed rib fractures and the drugs in Baby Dylan’s
    system, these are the injuries caused to Dylan Groves by
    Jessica Groves.

    Finally, you might ask why put everybody through this
    ordeal? Why put everybody through this trauma? The
    answer is because she’s going to do the right thing right
    now. And that right thing is to take personal
    responsibility for her crimes and sins. And that right
    thing also is to protect and defend an innocent man.

    * * * Daniel Groves had nothing to do with the death of
    Dylan Groves, and he did not cause these injuries. He
    was foolishly unaware of these injuries. And I say
    foolishly because hindsight is always 20/20, and
    sometimes you’re oblivious to what’s going on. This is
    especially true for someone that you have loved.

    Dylan Groves died on March 28th, and Daniel found him
    unresponsive. Once he found him panic and confusion set
    in. And with that panic and confusion came poor decision
    and that we saw - saw here today. Did he help hide the
    body? Yes. Did he suggest the well? Yes. He knew
    where this well was. Did he help craft the coffin and
    preserve Dylan? Yes he did. But that is all he did.

    Jessica Groves is the person responsible for the death of
    Dylan Groves. She is here in front of you today taking
    personal responsibility for her crimes, and her sins.
    Thank you, Your Honor.

Appellant’s counsel’s gave opening statement as follows:

    * * *

    [W]e would argue and support that position in this matter
SCIOTO, 20CA3902                                                35

    that Ms. Groves is the principal perpetrator in this
    matter, and this is - - and the position that has
    actually been held by the State in this case since this
    case was arraigned right here in this courtroom.

    * * *

    That will be the position that Mr. Groves will hold.
    That is the position that actually Jessica Groves is
    going to own in this matter, as you’ve heard from the
    opening statement.

    * * *

    Ladies and Gentlemen, you heard my co-counsel in this
    matter the - - Mr. Stratton, who’s representing Mrs.
    Groves talk about how my client participated in helping
    her dispose the body. You heard Ms. Hutchinson set up
    here and tell you that my client actually after some
    misconception that he did lead the law enforcement agency
    to the recovery of Dylan’s body. But that’s it, Ladies
    and Gentlemen, he only helped dispose of the body. He
    did eventually cooperate with the police, because he
    couldn’t lie about it anymore.

    * * *

    And I believe you will hear law enforcement come in and
    talk to you about that.

    He led them to where Dylan had been placed. He did not
    cause the - - his death. He never kidnapped him. He
    never caused his death. He ever [sic.] endangered him.
    He never interfered with custody. He never caused harm
    to this child. He cannot be the source of felonious
    assault that he has also been charged with. And that’s
    what I want you to listen for. Either that’s going to be
    proven or not proven throughout this case. And it is our
    position that that will not be proven by the State. That
    will be accounted for by the actions of Jessica Groves,
    and she is going to own all of those actions and she will
    tell you in her own words, or we anticipate her telling
    you in her own words, how - - whether you call it my
SCIOTO, 20CA3902                                                 36

    client was blind, whether you call it that he was
    foolishly unaware as Mr. Stratton pointed out, he may
    have been, Ladies and Gentlemen, but he had no knowledge.
    He had no participation. And he was not the source of
    the injuries that resulted in Dylan’s death.


   {¶64}    After appellant’s co-defendant’s counsel’s opening

statement and admission that appellant’s co-defendant alone caused

Dylan’s death, and acknowledgment that appellant did not

participate or cause Dylan’s death, the following exchange

occurred:

    THE COURT: Ms. Groves, you’ve heard your lawyers opening
    statement in this matter; is that correct?

    DEFENDANT J. GROVES: Yes, Your Honor.

    THE COURT: All right. We had some discussions this
    morning about your ultimate defense strategy in this
    matter. Was that consistent with your strategy as you
    intend to present your defense in this matter?

    DEFENDANT J. GROVES: Yes, Your Honor.

    THE COURT: All right. Have you had plenty of opportunity
    to consult with him about this strategy?

    DEFENDANT J. GROVES: Yes, I have, Your Honor.

    THE COURT: You understand that the State still has to
    prove their case in this matter, regardless of his
    opening statement? But do you understand that
    potentially that - - at least in some respects in this -
    - Some count of this indictment could - - could harm your
    changes as to an ultimate outcome. Do you understand
    that?

    DEFENDANT J. GROVES: Yes, sir.
SCIOTO, 20CA3902                                                     37


    THE COURT: And you’ve contemplated this before you’ve
    proceeded with this strategy; is that correct?

    DEFENDANT J. GROVES: Yes, sir.

   {¶65}   As the appellee further points out, appellant concedes

that his trial counsel used “a strategy asked for by the Groves for

counsel to ‘work together,’” but now, on appeal, appellant argues

that the “work together” strategy caused him prejudice.

   {¶66}   Initially, we observe that in the case sub judice, the

trial court openly, fully and repeatedly discussed this particular

trial strategy with appellant and his co-defendant.    The court

questioned appellant and his co-defendant regarding their

satisfaction with counsel, their ability to communicate with

counsel, their opportunity to view discovery and the evidence

against them, and their opportunity to discuss their cases with

their counsel.    In fact, the court addressed these issues multiple

times at multiple pre-trial hearings on August 1, August 28,

October 30, and December 18, 2019.    Further, at the start of the

trial, appellant’s co-defendant’s counsel stated, “My client has

indicated to me that she intends to testify and that my opening

statement and the statements through questioning will have to do

with that testifying, and that she wants me to proceed

accordingly.”    Once again, the trial court thoroughly discussed
SCIOTO, 20CA3902                                                     38

with appellant and his co-defendant their decision to testify,

including whether they understood their right to testify or not to

testify, and their right to change their decision if they so

desire.

   {¶67}   Moreover, before appellant’s co-defendant took the stand,

she again indicated that she understood the ramifications of her

testimony.   The trial court asked appellant’s co-defendant if she

recalled prior discussions about whether to try the cases together

or separately, and the court referenced an earlier Bruton

discussion and asked appellant’s co-defendant:

     Do you understand that if - - if you do testify in this
     matter, and I can tell you I - - I’m not trying to
     influence you one way or the other. This is solely your
     decision. But do you understand that if you do choose to
     testify then some of those statements that the State is
     indicating that they would not be using in this trial may
     then come into evidence? Do you understand that?

After appellant’s co-defendant indicated that she did understand

the ramifications of her decision, the trial court asked appellant

if he understood these matters and that his prior conviction could

be used at trial if he decided to testify.   Appellant indicated

that he did so understand.   The court also reiterated that the co-

defendants could change their decision about whether to testify.

The court also asked appellant’s co-defendant if she believed that

she had sufficient information to make her decision, to which she
SCIOTO, 20CA3902                                                     39

replied that she did.

    {¶68}   Consequently, in the case sub judice appellant’s trial

counsel’s strategic decision to agree with appellant’s co-

defendant’s counsel’s strategic decision to have appellant’s co-

defendant admit guilt in an attempt to exonerate appellant from the

murder charge may arguably be viewed, in hindsight, as

questionable, but counsel is, within reason, tasked with following

his or her client’s wishes.    Generally, attorneys who defer to a

client’s wishes or directives do not render ineffective assistance.

State v. Reine, 4th Dist. Scioto No. 06CA3102, 2007-Ohio-7221,

citing State v. Roberts, 110 Ohio St.3d 71, 2005-Ohio-3665, 850

N.E.2d 1168, ¶ 148; State v Monroe, 105 Ohio St.3d 384, 2005-Ohio-

2282, 827 N.E.2d 285, ¶ 100; Cowans, 87 Ohio St.3d at 81; State v.

Keith, 79 Ohio St.3d 514, 536, 684 N.E.2d 47 (1997) (counsel defers

to client’s desire not to present mitigation evidence not

ineffective assistance).

   {¶69}    The deficient performance portion of an ineffective

assistance claim “is necessarily linked to the practice and

expectations of the legal community: ‘The proper measure of

attorney performance remains simply reasonableness under prevailing

professional norms.’ ” Padilla v. Kentucky, 559 U.S. 356, 366, 130

S.Ct. 1473, 176 L.Ed.2d 284 (2010), quoting Strickland, 466 U.S. at
SCIOTO, 20CA3902                                                      40

688; accord Hinton v. Alabama, 571 U.S. 263, 272-273, 134 S.Ct.

1081, 188 L.Ed.2d 1 (2014); accord State v. Bradford, 4th Dist.

Adams No. 20CA1109, 2020-Ohio-4563, ¶ 18.   Prevailing professional

norms dictate that “a lawyer must have ‘full authority to manage

the conduct of the trial.’ ”   State v. Pasqualone, 121 Ohio St.3d

186, 2009-Ohio-315, 903 N.E.2d 270, ¶ 24, quoting Taylor v.

Illinois, 484 U.S. 400, 418, 108 S.Ct. 646, 98 L.Ed.2d 798 (1988).

    {¶70}   Appellant further argues that, although the trial court

asked appellant’s counsel if she had questions, the court did not

ask whether Bruton issues existed concerning appellant and his co-

defendant’s in-court confession.    In Bruton v. United States, 391

U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476, a postal inspector

testified regarding a non-testifying co-defendant’s confession.

The United States Supreme Court held that a defendant is deprived

of Sixth Amendment’s Confrontation Clause rights when a co-

defendant’s incriminating confession is introduced at their joint

trial, even if the jury is instructed to consider that confession

only against the co-defendant.   Bruton, 391 U.S. at 126.

    {¶71}   However, when a co-defendant testifies, Bruton does not

usually apply because a defendant then has an opportunity to cross-

examine the co-defendant on the accuracy of the statement, thereby

removing the confrontation issue.   See Nelson v. O’Neil, 402 U.S.
SCIOTO, 20CA3902                                                    41

622, 629-30, 91 S.Ct. 1723, 29 L.Ed.2d 222 (1971); U.S. v.

Chrismon, 965 F.2d 1465 (7th Cir.1992) (ordinarily, Bruton problem

avoided if maker of confession testifies at trial); U.S. v. Myers,

892 F.2d 642, 645 (7th Cir.1990)(if co-defendant testifies,

defendant can confront him all he likes and no Sixth Amendment

violation); State v. Ramirez, 5th Dist. Richland Nos. 16CA95,

16CA96, 2018-Ohio-595, ¶ 37 (underpinning of Bruton is inability to

confront and cross-examine a non-testifying co-defendant); State v.

Doherty, 56 Ohio App.2d 112, 381 N.E.2d 960 (1st Dist.

1978)(defendant given opportunity to cross-examine witness not

denied Sixth Amendment confrontation right).   Thus, in view of the

foregoing, we do not believe that Bruton creates an issue in the

case at bar.

   {¶72}   Also critical to this analysis is that, even if, for

purposes of argument, we accept appellant’s assertion that trial

counsel rendered ineffective assistance, we could not conclude

that, but for counsel’s errors, the result of appellant’s trial

would have been different.   Courts should not simply assume the

existence of prejudice, but instead require that prejudice be

affirmatively established.   Reine at ¶ 41, citing State v.

Hairston, 4th Dist. Scioto No. 06CA2089, 2007-Ohio-3707, citing

State v. Clark, 4th Dist. Pike No. 02CA684, 2003-Ohio-1707, ¶ 22.
SCIOTO, 20CA3902                                                      42

Although trial counsel’s strategy in the case sub judice, to allow

appellant’s co-defendant to admit that she caused Dylan’s death and

appellant to admit that he helped to conceal Dylan’s body, may

arguably, in hindsight, appear to be unwise, the second portion of

the Strickland test requires appellant to establish prejudice.     To

do so, appellant must demonstrate that a reasonable probability

exists that “ ‘but for counsel's errors, the result of the

proceeding would have been different.     A reasonable probability is

a probability sufficient to undermine the outcome.’ ”    Hinton, 571

U.S. at 275, quoting Strickland, 466 U.S. at 694; Bradford, 4th

Dist. Adams No. 20CA1109, 2020-Ohio-4563, at ¶ 21; State v. Short,

129 Ohio St.3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 113; State

v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph

three of the syllabus; accord State v. Spaulding, 151 Ohio St.3d

378, 2016-Ohio-8126, 89 N.E.3d 554, ¶ 91 (prejudice component

requires a “but for” analysis).

   {¶73}   Thus, “ ‘the question is whether there is a reasonable

probability that, absent the errors, the factfinder would have had

a reasonable doubt respecting guilt.’ ”    Hinton, 571 U.S. at 275,

quoting Strickland, 466 U.S. at 695.    As noted above, courts

ordinarily may not simply presume the existence of prejudice but,

instead, must require a defendant to affirmatively establish
SCIOTO, 20CA3902                                                      43

prejudice.   Bradford at ¶ 21; State v. Clark, 4th Dist. Pike No.

02CA684, 2003-Ohio-1707, ¶ 22; State v. Tucker, 4th Dist. Ross No.

01CA2592, 2002 WL 507529 (Apr. 2, 2002).    As this court has

previously recognized, speculation is insufficient to establish the

prejudice component of an ineffective assistance of counsel claim.

Bradford, supra; State v. Tabor, 4th Dist. Jackson No. 16CA9, 2017-

Ohio-8656, ¶ 34; State v. Jenkins, 4th Dist. Ross No. 13CA3413,

2014-Ohio-3123, ¶ 22; State v. Simmons, 4th Dist. Highland No.

13CA4, 2013-Ohio-2890, ¶ 25; State v. Halley, 4th Dist. Gallia No.

10CA13, 2012-Ohio-1625, ¶ 25; State v. Leonard, 4th Dist. Athens

No. 08CA24, 2009-Ohio-6191, ¶ 68; accord State v. Powell, 132 Ohio

St.3d 233, 2012-Ohio-2577, 971 N.E.2d 865, ¶ 86 (purely speculative

argument cannot serve as basis for ineffectiveness claim).

    {¶74}   In the case sub judice, our review reveals that at trial

appellee presented 20 witnesses and 79 exhibits.    The jury heard,

inter alia, that appellant: (1) failed to maintain contact with

SCCS, (2) failed to supervise his co-defendant, (3) served as

Dylan’s sole custodian at the time of his death, (4) admitted he

observed his co-defendant physically injure Dylan and the cause of

death was homicidal violence by blunt force trauma, (5) assisted

his co-defendant to conceal Dylan’s body, (6) repeatedly lied to

SCCS and to other authorities, (7) knowingly misled authorities to
SCIOTO, 20CA3902                                                    44

the wrong location of Dylan’s body, (8) led authorities to the

actual location of Dylan’s body, and (9) made jailhouse statements

that revealed his knowledge of Dylan’s injuries and, inter alia,

his admission that he concealed Dylan’s body.

   {¶75}   Therefore, we believe that appellee adduced overwhelming

evidence at trial, including witness testimony and physical

evidence, to prove the elements of the crimes beyond a reasonable

doubt.   Thus, we do not believe that appellant’s trial counsel’s

performance prejudiced appellant and changed the outcome of his

trial.

                   B.   Alleged Cumulative Failures


           1. Failure to File a Written Motion for Change
           of Venue

   {¶76}   Appellant asserts that after voir dire, his trial counsel

rendered ineffective assistance when she made an oral motion for a

change of venue “unsupported by voluminous evidence of pervasive

pretrial publicity.”    Appellant recognizes that, because almost all

of the approximately 63 individuals questioned during voir dire

expressed that they had either read, discussed or heard about this

matter through some form of media or family discussion, appellant’s

trial counsel did, in fact, make an oral motion for a change of

venue that the trial court denied.    Nevertheless, appellant argues
SCIOTO, 20CA3902                                                      45

that, in light of all the available information to support a change

of venue, trial counsel should have formulated a more thorough,

detailed written motion and included supporting materials to better

attempt to persuade the court to change the trial’s venue.

   {¶77}    Generally, the standard of review appellate courts use to

review a trial court’s denial of a motion to change venue is the

abuse of discretion standard.    State v. Garvin, 197 Ohio App.3d

453, 2011-Ohio-6617, 967 N.E.2d 1277 (4th Dist.), ¶ 34, citing

State v. Lynch, 98 Ohio St.3d 514, 2003-Ohio-2284, 787 N.E.2d 1185,

at ¶ 23.    Thus, appellate courts should reverse trial court

decisions regarding change of venue only upon a clear showing of an

abuse of a trial court’s discretion.    Id., citing State v. Metz,

4th Dist. Washington No. 96CA48, 1998 WL 199944 (Apr. 21, 1998),

citing State v. Gumm, 73 Ohio St.3d 413, 430, 653 N.E.2d 253

(1995).     The term abuse of discretion implies that a court’s

attitude is unreasonable, arbitrary or unconscionable.    Blakemore

v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983),

quoting State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144

(1980).

    {¶78}   The Supreme Court of Ohio addressed the issue of pretrial

publicity in State v. Roberts, 110 Ohio St.3d 71, 2006-Ohio-3665,

850 N.E.2d 1168.     In Roberts, the defendant-wife and her lover
SCIOTO, 20CA3902                                                       46

plotted to kill the defendant’s husband, and both were convicted of

aggravated murder.   The court noted that, although a great deal of

publicity occurred in Trumbull County about the murder and the

trial, the defendant nevertheless failed to show that media

coverage “so saturated the county and influenced the potential

venire that she was deprived of a fair trial.”   Id. at ¶ 115.    “A

defendant claiming that pretrial publicity denied her a fair trial

must show that one or more jurors were actually biased.”    State v.

Treesh, 90 Ohio St.3d 460, 464, 739 N.E.2d 749 (2001).    Moreover,

“[p]retrial publicity - even pervasive, adverse publicity - does

not inevitably lead to an unfair trial.”    Nebraska Press Assn. v.

Stuart, 427 U.S. 539, 554, 96 S.Ct. 2791, 49 L.Ed.2d 683.      Only in

rare cases is prejudice presumed.   Treesh, 90 Ohio St.3d at 464,

739 N.E.2d 749.

   {¶79}   The United States Supreme Court has observed that

“Prominence does not necessarily produce prejudice, and juror

impartiality does not require ignorance.”    Skilling v. U.S., 561

U.S. 358, 381, 130 S.Ct. 2896, 177 L.Ed.2d 619 (2010), citing

Irvin v. Dowd, 366 U.S. 717, 722, 81 S.Ct. 1639, 6 L.Ed.2d 751

(1961) (Jurors not required to be “totally ignorant of facts and

issues involved; scarcely any of those best qualified to serve as

jurors will not have formed some impression or opinion as to the
SCIOTO, 20CA3902                                                    47

merits of the case.); Reynolds v. United States, 98 U.S. 145, 155-

156, 25 L.Ed. 244 (1898)([E]very case of public interest is almost,

as matter of necessity, brought to attention of intelligent people

in the vicinity, and scarcely any one can be found among those best

fitted for jurors who has not read or heard of it, and who has not

some impression or some opinion in respect to its merits.).

   {¶80}   In the case sub judice, after trial counsel’s oral motion

for a change of venue, the trial court noted that, although most of

the jurors indicated that they had heard something about the case,

all prospective jurors indicated during voir dire that, if chosen,

they “could base their decision solely on the evidence and

testimony presented in the courtroom, put aside what they had

learned, to whatever extend [sic.] that was to each individual

juror, from other sources and that they would be fair and impartial

to both sides, and they indicated that they could follow the law as

instructed by the Court.”

   {¶81}   While we recognize and acknowledge that the case sub

judice generated an inordinate amount of publicity, both locally

and nationally, after our review of the record, and in light of the

trial court’s questions posed to prospective jurors and their

responses, we cannot conclude that appellant established that the

trial court’s decision to overrule the change of venue request
SCIOTO, 20CA3902                                                      48

constitutes an abuse of discretion, or that a more fully supported

motion would have persuaded the court to change the trial’s

location.    We find nothing in the record to support the claim that

the jurors could not fairly and impartially consider the evidence

and arrive at a fair and just verdict.



               2.   Failure to Move for a Separate Trial



    {¶82}   Appellant asserts that because he now believes that, in

his view, his joint trial with his co-defendant constituted

prejudicial joinder, his trial counsel’s failure to request a

separate trial amounts to ineffective assistance of counsel.

    {¶83}   This court wrote in State v. Evans, 4th Dist. Scioto No.

08CA3268, 2010-Ohio-2554, ¶ 41, that, as a general rule, the law

favors joinder of defendants and the avoidance of multiple trials

because it “ ‘conserves judicial and prosecutorial time, lessens

the not inconsiderable expenses of multiple trials, diminishes

inconvenience to witnesses, and minimizes the possibility of

incongruous results in successive trials before different juries.’

”   State v. Daniels, 92 Ohio App.3d 473, 484, 636 N.E.2d 336 (1st

Dist.1993), quoting State v. Thomas, 61 Ohio St.2d 223, 225, 400

N.E.2d 401 (1980); see also State v. Goodner, 195 Ohio App.3d 636,
SCIOTO, 20CA3902                                                     49

2011-Ohio-5018, 961 N.E.2d 254, ¶ 39, citing State v. Schaim, 65

Ohio St.3d 51, 58, 600 N.E.2d 661 (1992); State v. Torres, 66 Ohio

St.2d 340, 343, 421 N.E.2d 1288 (1981).

   {¶84}    To establish that a trial court’s refusal to sever a

trial constitutes prejudicial error, a defendant must establish:

“(1) that his rights were prejudiced, (2) that at the time of the

motion to sever, he provided the trial court with sufficient

information so that it could weigh the considerations favoring

joinder against the defendant's right to a fair trial, and (3) that

given the information provided to the court, it abused its

discretion in refusing to separate the charges for trial.”   Schaim,

65 Ohio St.3d at 59, citing Torres, 66 Ohio St.2d 340 at syllabus;

Evans at ¶ 42.    A trial court’s refusal to grant a request for

severance, when the prejudicial aspects of joinder are too general

and too speculative, does not constitute an abuse of discretion.

Evans at ¶ 42, citing State v. Payne, 10th Dist. Franklin No. 02AP–

723, 02AP-725, 2003–Ohio–4891.    Once again, a trial court abuses

its discretion when it acts unreasonably, arbitrarily, or

unconscionably.    Adams, supra, at 157.

    {¶85}   In the case sub judice, appellant asserts that his trial

counsel ignored a plethora of case law regarding prejudicial

joinder and that his co-defendant’s confession created prejudice.
SCIOTO, 20CA3902                                                      50

One example of this contention that appellant cites is State v.

Rosen, 151 Ohio St. 339, 86 N.E.2d 24 (1949).    In Rosen, different

counsel represented the defendants, but because they had

antagonistic defenses, the court held that the refusal to permit

cross-examination on rebuttal caused prejudice “[w]here it is

disclosed, preceding the trial of co-defendants jointly charged

with the commission of a felony, that a signed confession by one of

the defendants, made in the absence of his co-defendants, will be

put in evidence, which confession contains statements showing the

guilt of a co-defendant, and based thereon an application for

separate trial is duly made by that co-defendant, it is the duty of

the trial court either to grant the application or to order the

prejudicial matter withheld or deleted before admitting the

confession in evidence.”   Rosen at syllabus.

    {¶86}   As noted above, however, Rosen involved defendants with

mutually antagonistic defenses.    Generally, defenses are mutually

antagonistic when each defendant attempts to exculpate himself or

herself and, instead, inculpate his or her co-defendant.   Daniels,

92 Ohio App.3d at 486, 636 N.E.2d 336.    In the case at bar,

appellants did not maintain mutually antagonistic defenses.

Rather, their defenses were congruous in that they agreed, as part

of their trial strategy, that appellant’s co-defendant would admit
SCIOTO, 20CA3902                                                        51

that she alone caused Dylan’s death and appellant would admit that

he helped to dispose of Dylan’s body.

      {¶87}   Furthermore, even assuming arguendo that appellant’s and

his co-defendant’s defenses were mutually antagonistic, mutually

antagonistic defenses are not prejudicial per se.     Evans, 4th Dist.

Scioto No. 08CA3268, 2010-Ohio-2554, ¶ 43, citing Zafiro v. U.S.

(1993), 506 U.S. 534, 538, 113 S.Ct. 933, 122 L.Ed.2d 317.      To

establish prejudice that results from mutually antagonistic

defenses, “the defenses must be antagonistic to the point of being

irreconcilable and mutually exclusive.”     State v. Walters, 10th

Dist. Franklin No. 06AP–693, 2007–Ohio–5554, at ¶ 23, citing U.S.

v. Berkowitz, 662 F.2d 1127, 1133 (5th Cir., 1981).     In other

words, the essence or core of the defenses must be in conflict,

such that the jury, in order to believe the core of one defense,

must necessarily disbelieve the core of the other.     Walters at ¶

23.

      {¶88}   In the case sub judice, both co-defendants testified at

trial.    The essence of their testimony---that appellant’s co-

defendant alone caused Dylan’s death and appellant assisted in

disposing of Dylan’s body---is not in conflict.      Thus, we cannot

conclude that counsel’s failure to request to sever the cases

constitutes ineffective performance.      Moreover, as stated above,
SCIOTO, 20CA3902                                                    52

the trial court thoroughly discussed this trial strategy with

appellant and his co-defendant to ensure they understood all the

ramifications of their plan.   Although somewhat unusual, both

counsel respected, and followed, their client’s wishes.

   {¶89}   Moreover, we once again point out that, even without

appellant’s co-defendant’s testimony, the jury would have heard

testimony that appellant: (1) had sole custody of Dylan at the time

of his death, (2) admitted he observed appellant physically injure

Dylan and his cause of death was homicidal violence by blunt force

trauma, (3) failed to maintain contact with SCCS, (4) failed to

supervise his co-defendant, (5) assisted in concealing Dylan’s

body, (6) repeatedly lied to SCCS and to other authorities, (7) led

authorities to a false location to recover Dylan’s body, then led

authorities to the actual location, and (8) most incriminating,

made statements while incarcerated when he spoke with his co-

defendant:

    When they took me out there yesterday - - wanted me to
    take them to where he was at, and I took them - - some
    bullshit place because - - don’t tell them where he is
    because if they find his body - - * * * and if they find
    out where he had a broken arm and shit, we’re fucked.


   {¶90}   In view of all of the foregoing, after our review we

conclude that appellant has not demonstrated that his trial
SCIOTO, 20CA3902                                                       53

counsel’s failure to file a motion to sever his trial from his co-

defendant’s trial prejudiced him.



     3. Failing to File a Written Motion for a Separate
     Sentencing Hearing with Facts in Mitigation



   {¶91}   Appellant asserts that his trial counsel’s failure to

file a written motion for a separate sentencing hearing, along with

including supporting facts in mitigation, constitutes ineffective

assistance of counsel.

   {¶92}   As a preliminary matter, we point out that appellant does

not provide any case authority regarding this issue.     Our review,

however, reveals that, in general, a trial counsel’s decision to

defer to a client’s desire to not present mitigation evidence does

not constitute ineffective assistance.   The Supreme Court of Ohio

has held that a defendant is entitled to decide what he or she

wants to argue and present as mitigation.   See, e.g., Jenkins, 15

Ohio St.3d at 189, 15 OBR 311, 473 N.E.2d 264, citing Lockett v.

Ohio (1978), 438 U.S. 586, 604, 98 S.Ct. 2954, 57 L.Ed.2d 973.

This includes the decision to present no evidence.   Roberts, 110

Ohio St.3d 71, 2006-Ohio-3665, 850 N.E.2d 1168, ¶ 140.    Thus, an

attorney’s decision to decline to present mitigation evidence, in
SCIOTO, 20CA3902                                                     54

deference to a client’s desires, does not constitute ineffective

legal assistance.   Id. at ¶ 148, citing State v. Monroe, 105 Ohio

St.3d 384, 2005-Ohio-2282, 827 N.E.2d 285, ¶ 100; Cowans, 87 Ohio

St.3d 68, 81, 717 N.E.2d 298 (1999); Keith, 79 Ohio St.3d 514, 536,

684 N.E.2d 47 (1997).   See also State v. Armor, 2017-Ohio-396, 84

N.E.3d 181 (10th Dist.) (defendant failed to show counsel’s failure

to properly investigate and present mitigating evidence prejudiced

the defendant when record did not show what information counsel’s

investigation would have revealed and whether such information

could have aided defendant).

   {¶93}   While we do not know from our review of the record what

discussions may, or may not, have occurred between appellant and

trial counsel regarding this issue, we believe that appellant did

not establish prejudice arising from trial counsel’s failure to

present mitigating evidence at sentencing.    Because we do not know

what information may have been revealed after an investigation, and

whether such information could have benefitted appellant, we may

not simply engage in speculation in order to determine that

appellant suffered prejudice.




           4.   Waiving Attendance at Jessica Groves’
                        Competency Hearing
SCIOTO, 20CA3902                                                      55




   {¶94}   Appellant asserts that his counsel performed

ineffectively when she (1) waived her attendance at appellant’s co-

defendant’s competency hearing, and (2) opted not to receive the

results of appellant’s co-defendant’s competency evaluation.

Appellant does not, however, present any additional facts or

details about this argument, nor citations to authority for this

proposition.

   {¶95}   In the case sub judice, after appellant’s co-defendant’s

competency evaluation, the trial court found her competent to stand

trial.   We find nothing in the record to question the competency

evaluation proceeding, or perceive any benefit that may have flowed

to appellant.   In Cowans v. Bagley, 639 F.3d 241,(6th Cir. 2011),

the Sixth Circuit concluded that defense counsel's failure to

request a competency hearing did not prejudice the defendant, and,

therefore, did not amount to ineffective assistance of counsel when

the results of the trial would not have changed.   Id. at 250.   If

counsel’s failure to request a competency hearing for his or her

own client does not amount to ineffective assistance, it is

difficult to conceive that counsel’s waiver of appellant’s

attendance at his co-defendant’s competency hearing, and a review
SCIOTO, 20CA3902                                                      56

of that competency evaluation, amounts to ineffective assistance of

counsel.   Consequently, this argument requires us to speculate

about the information that could have been available to appellant

and whether such information would have provided any benefit

   {¶96}   Therefore, we disagree with appellant’s assertion that

his trial counsel’s failure to become involved in appellant’s co-

defendant’s competency evaluation constitutes ineffective

assistance of counsel.

   {¶97}   Accordingly, based upon the foregoing reasons, we

overrule appellant’s first assignment of error.

                                 II.

   {¶98}   In his second assignment of error, appellant asserts that

the trial court’s failure to provide the jury the R.C. 2923.03(D)

cautionary instruction constitutes plain error.    Appellant claims

that, if the court had given the instruction, a different outcome

would have occurred at trial.

   {¶99}   In particular, appellant argues that, after the trial

court learned of appellant’s co-defendant’s intention to testify,

the court at that point should have asked appellant if he wished to

proceed with a joint trial, or if he had been counseled regarding

his decision to go forward with a joint trial.    Appellant further

contends that, because his co-defendant could be viewed as his
SCIOTO, 20CA3902                                                    57

accomplice and her testimony could be construed to be damaging to

appellant, his co-defendant’s trial testimony also required the

court to charge the jury with the R.C. 2923.03(D) cautionary

instruction.

   {¶100} First, we point out that, as we addressed in our

discussion under appellant’s first assignment of error, appellant’s

co-defendant’s counsel’s opening statement fully acknowledged

appellant’s co-defendant’s guilt and her intention to take sole

responsibility for the acts that led to Dylan’s death.   Appellant,

however, argues that in actuality his co-defendant did not, in

fact, do so, but instead argues that her testimony is a mix of

blame shifting, denial, and, “by any standard antagonistic to

Appellant’s defense.”   Thus, appellant claims, the trial court’s

failure to give the jury the R.C. 2923.03(D) instruction

constitutes plain error.

   {¶101} As appellant correctly observes, appellant’s trial

counsel did not request the trial court to give a cautionary jury

instruction on the issue of accomplice testimony.   Consequently,

all but plain error has been waived.   State v. Hunt, 4th Dist.

Scioto No. 17CA3811, 2018-Ohio-4183, ¶ 67, citing State v. Steele,

138 Ohio St.3d 1, 2013-Ohio-2470, 3 N.E.3d 135, ¶ 29; State v.

Mockbee, 2013-Ohio-5504, 5 N.E.3d 50, ¶ 24 (4th Dist.); Crim.R.
SCIOTO, 20CA3902                                                       58

52(B).    “To constitute plain error, a reviewing court must find (1)

an error in the proceedings, (2) the error must be a plain, obvious

or clear defect in the trial proceedings, and (3) the error must

have affected ‘substantial rights’ (i.e., error must have affected

the trial’s outcome).”    State v. Dickens, 174 Ohio App.3d 658,

2008-Ohio-39, 884 N.E.2d 92, ¶ 31 (4th Dist.), citing State v.

Hill, 92 Ohio St.3d 191, 749 N.E.2d 274 (2001), and State v.

Barnes, 94 Ohio St.3d 21, 27, 2002-Ohio-68, 759 N.E.2d 1240.

“Furthermore, notice of plain error must be taken with the utmost

caution, under exceptional circumstances, and only to prevent a

manifest miscarriage of justice.”    Id., citing State v. Landrum, 53

Ohio St.3d 107, 111, 559 N.E.2d 710 (1990), and State v. Long, 53

Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the

syllabus.    “A reviewing court should notice plain error only if the

error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.”    Id.   Accord State v. Lewis,

4th Dist. Ross No. 14CA3467, 2015-Ohio-4303, ¶ 9.

    {¶102} In the case sub judice, it is undisputed that appellant

and his co-defendant functioned as accomplices.     Also undisputed is

the fact that the trial court (1) did not give the R.C. 2923.03(D)4



     4
             R.C. 2923.03(D) provides:
         If an alleged accomplice of the defendant testifies
SCIOTO, 20CA3902                                                    59

accomplice jury instruction, and (2) neither counsel requested the

trial court to give the accomplice jury instruction.

   {¶103} “ ‘Ohio courts generally look to three factors to

determine whether a trial court’s failure to give the accomplice

instruction constitutes plain error: (1) whether the accomplice’s

testimony was corroborated by other evidence introduced at trial;

(2) whether the jury was aware from the accomplice’s testimony that

[he/she] benefitted from agreeing to testify against the defendant;

and/or (3) whether the jury was instructed generally regarding its

jury to evaluate the credibility of the witnesses and its province

to determine what testimony is worthy of belief.’ ”    State v.



      against the defendant in a case in which the defendant
      is charged with complicity in the commission of or an
      attempt to commit an offense, an attempt to commit an
      offense, or an offense, the court, when it charges the
      jury, shall state substantially the following:

           “The testimony of an accomplice does not
           become inadmissible because of his
           complicity, moral turpitude, or self-
           interest, but the admitted or claimed
           complicity of a witness may affect his
           credibility and make his testimony subject
           to grave suspicion, and require that it be
           weighed with great caution.

           It is for you, as jurors in all the light of
           all facts presented to you from the witness
           stand, to evaluate such testimony and to
           determine its quality and worth or its lack
           of quality and worth.”
SCIOTO, 20CA3902                                                     60

Bentley, 11th Dist. Portage No. 2004-P-0053, 2005-Ohio-4648, ¶ 58,

quoting State v. Woodson, 10th Dist. Franklin No. 03AP-736, 2004-

Ohio-5713, ¶ 18.   “[I]f the first factor and one other factor are

present, the absence of the accomplice instruction will not affect

the outcome of the case.”   Woodson at ¶ 18.

   {¶104} Concerning the first factor in interpreting a previous

version of R.C. 2923.03, Ohio courts have held that corroborative

evidence need only be some evidence, independent of the

accomplice’s statement, that tends to connect the defendant with

the crime charged.   It appears that this “other evidence” need not

necessarily be of sufficient strength, by itself, to constitute

proof beyond a reasonable doubt, but must directly, or by

reasonable inference, connect the defendant with the crime.    State

v. Allsup, 67 Ohio App.2d 131, 135-136, 426 N.E.2d 499 (3d

Dist.1980); State v. Johnson, 4th Dist. Vinton No. 06CA650, 2007-

Ohio-2176, ¶ 39.

   {¶105} In the case at bar, we believe that ample evidence

adduced at trial corroborated appellant’s co-defendant’s testimony.

As we indicated above, 20 prosecution witnesses testified

concerning the facts in this case, including appellant’s lack of

interest in Dylan at the hospital, his failure to supervise Dylan
SCIOTO, 20CA3902                                                    61

at home, his flight from law enforcement, his lies to

investigators, his decision to eventually lead authorities to

Dylan’s body, and ultimately, his admission about his role in the

crimes.   Consequently, because ample evidence corroborated

appellant’s co-defendant’s testimony, we conclude that the first

factor has been satisfied.

   {¶106} With regard to the second factor, we first point out that

appellant’s co-defendant did not testify against appellant.

Rather, she testified:

    Q [Jessica’s Counsel Mr. Stratton]: Jessica, did you, and
    you only, cause the death of your son, Dylan Groves?

    A: Yes.

    Q: Did Daniel Groves participate in the killing of Dylan?

    A: No.

    Q: Was Daniel Groves aware of any of the injuries that
    you caused Dylan that may have led to his death?

    A: No.

    Q: Did you hide all the injuries that you caused Dylan
    from your husband?

    A: Yes.

    * * *

    Q: Jessica Groves, the injuries that Dylan sustained
    happened on what date?

    A: On March 27th.
SCIOTO, 20CA3902                                                     62


    Q: Dylan died on what date?

    A: March 28th.

    * * *
    Q: Where did you take Dylan after he died?

    A: He was at our house for a couple days.

    Q: And then where did you take him?

    A: To the well.

    Q: Did you murder Dylan Groves?

    A: Not intentionally.

   {¶107} On cross-examination, appellee inquired about how

appellant’s co-defendant caused Dylan’s death, to which his co-

defendant replied, “[i]t was an accident.”    When asked about

details concerning the rib fractures, she replied, “by dropping

him.”    When asked about the skull fractures, she said “I don’t

remember. * * * It had to be from dropping him.”    When asked about

the upper arm fracture, she replied “Nothing that I ever did was

intentional. * * * I have to live with this for the rest of my

life.”   When asked for details about how she caused Dylan’s death,

she told the prosecutor, “I’ve admitted to my guilt. * * * And I

have to live without - - my children. * * *    I’m done talking to

you.”    When admonished that she must submit to cross-examination or

her testimony would be stricken, she then responded to most
SCIOTO, 20CA3902                                                     63

questions, “I don’t remember.”    Eventually, she stated that she did

not have a clear mind “because of drugs.”    However, she did, in

fact, testify that appellant, her husband co-defendant, did not

assist with or cause Dylan’s death, but did participate in the

preparation and concealment of Dylan’s body.    Further, on cross-

examination appellant’s co-defendant testified:

    Q: Who wrapped this baby’s body in six layers of plastic
    and duct tape? Who did that?

    A: I did.

    Q: You did? Daniel Groves didn’t help you with that?

    A: Yes, he did.

    Q: Tell them what happened.    Tell them about that
    concealment.

    A: I wanted to be able to go back and get my baby.

    * * *

    Q: Who drove Baby Dylan out to that well?

    A: We both did.

    Q: Tell the jury how that happened and what you did.

    A: We took him out to the well . . . We put him in the
    well and we sit in the field and cried.

   {¶108} As appellee points out, the only testimony that

appellant’s co-defendant provided implicated appellant in the

crimes of tampering with evidence and gross abuse of a corpse,
SCIOTO, 20CA3902                                                      64

crimes that appellant actually admitted.   Here, we agree with

appellee that this is not testimony against appellant, when one

considers all of the evidence presented.    Furthermore, as appellee

indicates, the trial court’s jury instructions in the case sub

judice thoroughly defined the terms complicity, aiding and

abetting, how complicity may be proven, the intent required, and

the knowledge that another was committing an offense.

    {¶109} Although we also recognize that appellant’s co-defendant

did not offer many details about the precise manner of Dylan’s

death, she did clearly testify that appellant did not participate

in Dylan’s death, but instead, participated only in preparing

Dylan’s body to be concealed in the well, then helping to carry-out

that plan.   Consequently, we do not believe that appellant’s co-

defendant testified “against” appellant.    Moreover, we recognize

that the trial court also instructed the jury generally regarding

the jury’s duty to evaluate witness credibility.

    {¶110} Thus, after our review, we believe that the trial court

satisfied the third factor.    Consequently, we cannot say that the

trial court’s failure to give the accomplice instruction would have

altered the trial’s outcome.    After our review of all of the

evidence presented at trial, and the trial court’s general

credibility instruction, we cannot conclude that the absence of a
SCIOTO, 20CA3902                                                    65

R.C. 29323.03(D) instruction constitutes plain error.

   {¶111} Appellant further asserts that his trial counsel’s

failure to either request the R.C. 2923.03(D) jury instruction, or

object to its omission, constitutes ineffective assistance of

counsel.   However, as we point out above, even if appellant’s trial

counsel’s performance was arguably deficient or unreasonable under

the circumstances, we nevertheless conclude that appellant’s claim

must fail.   Here, appellant cannot demonstrate a reasonable

probability exists that, but for trial counsel’s arguable errors,

the result of appellant’s trial would have been different.

   {¶112} In the case at bar, SCCS released Dylan to appellant.

From the start, appellant failed to maintain contact with SCCS as

required, lied about his employment, and failed to supervise his

co-defendant’s visitation.   When law enforcement, armed with a

search warrant, visited appellant’s home to look for Dylan,

appellant failed to comply with their request to exit the home and,

when questioned, lied and said that SCCS had taken the child.

Moreover, after appellant initially lied to law enforcement about

the location of Dylan’s body, appellant eventually led officers to

the actual location of Dylan’s body.   Appellant also admitted that

he observed his co-defendant “hit [Dylan] probably four times.”

Most important, as we indicated above, during their jailhouse
SCIOTO, 20CA3902                                                   66

discussion appellant told his co-defendant, “If they find his body

and if they find out where he had a broken arm and shit, we’re

fucked.   It don’t matter.”   Consequently, after our review, we

conclude that the trial court’s failure to provide a R.C.

2923.03(D) cautionary instruction does not constitute plain error.

   {¶113} Accordingly, based upon the foregoing reasons, we

overrule appellant’s second assignment of error and affirm the

trial court’s judgment.

                                         JUDGMENT AFFIRMED.
SCIOTO, 20CA3902


                   67
SCIOTO, 20CA3902


                                                                  68


                          JUDGMENT ENTRY

     It is ordered that the judgment be affirmed. Appellee shall
recover of appellant the costs herein taxed.
     The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court
directing the Scioto County Common Pleas Court to carry this
judgment into execution.
     If a stay of execution of sentence and release upon bail has
been previously granted, it is continued for a period of 60 days
upon the bail previously posted. The purpose of said stay is to
allow appellant to file with the Ohio Supreme Court an application
for a stay during the pendency of the proceedings in that court.
The stay as herein continued will terminate at the expiration of
the 60-day period.
     The stay will also terminate if appellant fails to file a
notice of appeal with the Ohio Supreme Court in the 45-day period
pursuant to Rule II, Sec. 2 of the Rules of Practice of the Ohio
Supreme Court. Additionally, if the Ohio Supreme Court dismisses
the appeal prior to the expiration of said 60 days, the stay will
terminate as of the date of such dismissal.
     A certified copy of this entry shall constitute that mandate
pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                  For the Court




                                  BY:_____________________________
                                     Peter B. Abele, Judge



                         NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.